Present:   All the Justices

COUNTY OF ALBEMARLE, ET AL.
                                            OPINION BY
v.   Record No. 120711             JUSTICE LEROY F. MILLETTE, JR.
                                        February 28, 2013
CINDY CAMIRAND, ET AL.

             FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                      Cheryl V. Higgins, Judge

      Thirteen retired Albemarle County employees (collectively

"the Retirees") sought relief in the circuit court from a

decision of the Albemarle County Board of Supervisors

("Board").   The Board had disallowed payment on a portion of

the Retirees' promised retirement benefits under the County’s

Voluntary Early Retirement Incentive Program ("VERIP") due to a

miscalculation by a County employee prior to the retirements,

and Retirees appealed to the circuit court of Albemarle County.

      The County and the Board (hereafter, "the County")

demurred, arguing that the Retirees failed to comply with Code

§ 15.2-1246 by not serving written notice of their appeal on

the clerk of the Board.    The Retirees had served the clerk with

a single document entitled "Appeal Bond."    The circuit court

overruled the demurrer.

      The County then filed for summary judgment on the ground

that no contract existed as a matter of law, as the excess

benefits resulting from the miscalculations had not been

approved by the Board.    The circuit court denied summary
judgment, and a jury trial followed.      At trial, the circuit

court denied the County's motion to strike the Retirees'

evidence regarding the issue denied in summary judgment.     The

jury found in favor of plaintiffs, awarding each of the

thirteen Retirees the amount of the withheld VERIP stipend that

the County claimed would amount to an overpayment if properly

calculated under the program.   The County filed this timely

appeal, alleging that the circuit court erred in finding valid

written notice and in determining that the existence of a

contract was a jury issue.   We find the first issue

determinative and therefore do not reach the second.

                             DISCUSSION

     The first issue is whether the circuit court was correct

in finding that the Retirees complied with Code § 15.2-1246.

As the content of the document filed is undisputed, this matter

is a pure question of statutory interpretation and is reviewed

de novo.   Brown v. Commonwealth, 284 Va. 538, 542, 733 S.E.2d
638, 640 (2012).

     Code § 15.2-1246, at the time of the disallowance of

claims, read as follows:

     When a claim of any person against a county is
     disallowed in whole or in part by the governing body,
     if such person is present, he may appeal from the
     decision of the governing body within 30 days from the
     date of the decision. If the claimant is not present,
     the clerk of the governing body shall serve a written
     notice of the disallowance on him or his agent, and he


                                 2
     may appeal from the decision within 30 days after
     service of such notice. In no case shall the appeal be
     taken after the lapse of six months from the date of
     the decision. The appeal shall be filed with the
     circuit court for the county. No appeal shall be
     allowed unless the amount disallowed exceeds $10. The
     disallowance may be appealed by serving written notice
     on the clerk of the governing body and executing a bond
     to the county, with sufficient surety to be approved by
     the clerk of the governing body, with condition for the
     faithful prosecution of such appeal, and the payment of
     all costs imposed on the appellant by the court.

Code § 15.2-1246 (2010) (emphasis added). *

     Each of the Retirees filed a document entitled "Appeal

Bond."   Those documents included the following language:

          Whereas, the Albemarle County Board of
     Supervisors on the 2nd day of June, 2010, denied a
     claim made by Principal in the amount of [the
     respective amounts claimed by each of the Retirees];
     and
          Whereas, it is the intention of the Principal to
     appeal said denial of claim to the Circuit Court of
     Albemarle County. . . .

The Retirees argue that this language substantially complies

with the statutory requirements for notice and, as it provides

the relevant information to identify the decision being

appealed and clearly contemplates an appeal, it should be

accepted as sufficient for the purposes of notice.


     *
       An amendment to this statute took effect on July 1, 2010,
replacing "executing a bond to the county . . . to the clerk of
the governing body" with "executing a cash or surety bond or
irrevocable letter of credit to the county in the amount of
$250." See 2010 Acts ch. 668. No party contends that this
revision has any effect on the outcome of the present appeal.
As it does not modify the requirement for written notice, the
amendment does not alter today's analysis.

                                3
     We disagree.    In suits against counties, the Court has

been clear that the statutory notice and bond requirements must

be followed.   We recently summarized the law on notice and bond

requirements in suits against counties in Viking Enterprises,

Inc. v. County of Chesterfield, 277 Va. 104, 110-11, 670 S.E.2d
741, 744 (2009):

          This Court has held that the requirements of
     former Code §§ 15.1-550 et seq., now Code §§ 15.2-
     1243 et seq., provide the exclusive procedure for
     litigating claims against a county and the [f]ailure
     to allege compliance with these statutes is fatal to
     an action against a county. . . .
          In other words, the notice and bond requirements
     set forth in Code § 15.2-1246 are the mode prescribed
     for pursuing an appeal from a county's disallowance
     of a monetary claim. As [previously] stated by this
     Court[]:

          The sovereign can be sued only by its own
          consent, and a state granting the right to
          its citizens to bring suit against it can be
          sued only in the mode prescribed. The same
          principles apply to a county, which is a
          part of the state, which is, as we have
          said, a political subdivision of the state,
          suable only in the mode prescribed in the
          law granting the right to sue.

(Internal quotation marks and citations omitted.)

     A party can thus perfect an appeal against a county in a

case such as this only in the manner authorized by the language

of the statute.    "In interpreting this statute, courts apply

the plain meaning . . . unless the terms are ambiguous or

applying the plain language would lead to an absurd result."

Baker v. Commonwealth, 284 Va. 572, 576, 733 S.E.2d 642, 644


                                 4
(2012) (internal quotation marks and citation omitted).    The

plain language of Code § 15.2-1246 clearly requires both a

written notice of appeal and a bond to be filed with the clerk.

In the instant case, the bond is not titled "Notice of Appeal

and Appeal Bond" and, notably, does not even include the word

"notice" except in reference to the requisite notice of failure

to pay the bond.    The statute requires "written notice" and not

mere "implied notice," which is what this Appeal Bond amounts

to.   To rule that the bond satisfies the requirements of the

notice would be to render the phrase requiring written notice

superfluous, contrary to basic canons of statutory

construction.     See Cook v. Commonwealth, 268 Va. 111, 114, 597
S.E.2d 84, 86 (2004) (stating that "statute[s] should be

interpreted, if possible, to avoid rendering words

superfluous.").

      Furthermore, the "Whereas" phrasing traditionally

signifies prefatory language or a preamble in a legal document,

as opposed to the subject of the document itself.    A "preamble"

is "[a]n introductory statement in a constitution, statute, or

other document explaining the document's basis and

objective. . . .    A preamble often consists of a series of

clauses introduced by the conjunction whereas."     Black's Law

Dictionary 1294-95 (9th ed. 2009).    "This Court has stated

[that t]he preamble to a statute is no part of it and cannot


                                  5
enlarge or confer powers or control the words of the act unless

they are doubtful or ambiguous."    Renkey v. County Bd., 272 Va.
369, 373, 634 S.E.2d 352, 355 (2006) (internal quotation marks

and citations omitted).   Although we have never explicitly

ruled on the effect of a preamble in a statutorily required

notice document, we find the same principle applicable.    Here,

nothing in the remainder of the document outside of the

preamble is suggestive of an intent to function as a notice

document.   The document itself is unambiguously an appeal bond,

and ambiguous language in the preamble cannot alter the

function of the document.   The clerk's office cannot be

expected to look to prefatory language concerning an "intent to

appeal" and divine a supplementary purpose to the document of

providing actual notice of an appeal.

     The Retirees also assert that the language of the statute

appears to permit two methods of perfecting an appeal due to

the repeated use of the word "may" as opposed to "must."      We

have said, however, that "consideration of the entire statute

. . . to place its terms in context to ascertain their plain

meaning does not offend the rule [requiring a plain reading]

because it is our duty to interpret the several parts of a

statute as a consistent and harmonious whole so as to

effectuate the legislative goal."    Cuccinelli v. Rector &

Visitors of the Univ. of Virginia, 283 Va. 420, 425, 722 S.E.2d
6
626, 629 (2012) (internal quotation marks and citations

omitted).   A review of the statute that controls here makes it

clear that the word "may" is used because an appeal is

permissible but not required; it does not constitute an

alternative method of perfecting an appeal.

     We therefore conclude that the statutorily required

written notice of appeal was insufficient according to the

plain meaning of the statute and, accordingly, the circuit

court erred in failing to sustain the demurrer.   As a result,

we do not reach the merits of the issue presented in the second

assignment of error.

                            CONCLUSION

     For the aforementioned reason, we reverse the judgment of

the circuit court, dismiss the Retirees' appeal with prejudice,

and enter final judgment in favor of the County and the Board.

                                     Reversed and final judgment.



JUSTICE MIMS, dissenting.

     In this case, the majority reverses a jury’s award of

damages to thirteen retired Albemarle County employees because

it concludes that a document filed with the clerk of the Board

of Supervisors did not comply with Code § 15.2-1246, despite

the fact that the County and the Board acknowledge that they

suffered no prejudice in their defense against the claim.    The


                                7
majority’s reasoning elevates form over substance and is not

supported by the statutory text.     I therefore must dissent.

     Code § 15.2-1246 requires a party appealing from the

denial of a claim against a county to serve “written notice” on

the clerk of the Board of Supervisors.    The party also must

execute a bond.   While it is undisputed that both notice and

bond are required, the statute does not require the notice to

be filed as a separate, discrete document.    It does not contain

the term “notice of appeal.”   Cf. Code § 8.01-676.1(A)

(requiring the filing of an appeal bond or irrevocable letter

of credit “simultaneously” with a notice of appeal in an appeal

of right to the Court of Appeals).

     In reaching its decision in this case, the majority first

contends that construing the appeal bond to satisfy the

requirement of notice renders the latter superfluous.     This

ignores our precedents discussing the purpose of a notice of

appeal.    Less than one year ago, we stated that “the purpose of

the notice of appeal is merely to place the opposing party on

notice and to direct the clerk to prepare the record on

appeal.”   LaCava v. Commonwealth, 283 Va. 465, 469 n.*, 722
S.E.2d 838, 840 n.* (2012).    We specifically restated that

     “ ‘[t]he purpose is not to penalize the
     appellant but to protect the appellee. If the
     required papers are not filed within the time
     required, the appellee is entitled to assume
     that the litigation is ended, and to act on that

                                 8
     assumption. Litigation is a serious and
     harassing matter, and the right to know when it
     is ended is a valuable right.’ ”

Id. (quoting Avery v. County School Board, 192 Va. 329, 330, 64
S.E.2d 767, 770 (1951)) (alterations omitted) (emphasis added).

In this case, the County and the Board expressly acknowledged

having actual notice of the appeal and conceded that the

failure to serve written notice as a separate, discrete

document did not prejudice them. *   Accordingly, the complete

function of the notice of appeal was fully discharged.

     The majority next contends that the content of the appeal

bond does not adequately inform the County and the Board that

an appeal actually would follow.     While the majority

acknowledges that the document states that “[i]t is the

intention of the Principal to appeal,” it holds that language

is merely prefatory or a legally ineffectual preamble.

However, that construction ignores both the substance of the

bond and the language of the statute, which require the

subsequent faithful prosecution of the appeal to avoid default.

     In short, there is nothing in the statute to compel the

majority’s conclusion.   Nothing in its plain language requires

a party appealing the denial of a claim against a county to


     *
       We also noted that the notice of appeal directs the clerk
to prepare the record and transmit it to the appellate
tribunal. Id. Here the record arrived successfully both in
the circuit court and this Court.
                                9
file two separate, discrete instruments, and we are precluded

from construing the statute to include requirements the General

Assembly did not impose.    See, e.g., Jackson v. Fidelity &

Deposit Co., 269 Va. 303, 313, 608 S.E.2d 901, 906 (2005).     To

the contrary, the plain language of the statute requires two

functions to be discharged:    (1) notice to the parties and the

clerk that the matter is not concluded and (2) provision of

security for the costs of the appellate proceeding.   Those

statutory requirements may be fulfilled in a single instrument.

     The majority therefore has not applied the plain language

of the statute but rather has adopted an unnecessary and

unsupported construction.   The result is egregiously harmful to

the retired employees, who relied to the detriment upon the

County’s erroneous representations.   For these reasons, I must

dissent.




                                 10